Citation Nr: 1214043	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for bronchitis, to include as due to herbicide exposure.

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972, in addition to eight months of prior active duty service. 

This matter is on appeal from the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned in October 2009.  A transcript of the hearing is of record. 

This case was previously remanded by the Board in January 2010.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2010 remand.  Specifically, the RO was instructed to obtain the Veteran's private, VA and Social Security Administration (SSA) records and to afford the Veteran a VA respiratory examination.  The Board finds that the RO has complied with these instructions.  Stegall, 11 Vet. App. at 268. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show that the Veteran's PTSD is productive of more than occupational and social impairment with reduced reliability and productivity.

2.  The Veteran does not have bronchitis that is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not meet the criteria for a rating in excess of 50 percent for PTSD. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011). 

2.  Bronchitis was not incurred in or aggravated by the Veteran's active military service to include being due to herbicide exposure disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of letters dated in November 2005, March 2006 and October 2006 from the RO to the Veteran which were issued prior to the RO decisions in January 2006 and January 2007.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO. 

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice. 

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claim for increase for the right wrist disorder.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding either of the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating for PTSD

The Veteran claims that he meets the criteria for a higher evaluation for his PTSD, which is currently rated at 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  He filed his claim for an increased evaluation in August 2006.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2011).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). This involves a factual determination of the current severity of the disability. Id. at 58. Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A 50 percent rating may be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The highest, or 100 percent, schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The Veteran was afforded a VA examination in January 2005.  He stated that he had first sought mental health treatment in the early 1990's.  He has sought treatment on an intermittent basis since that time.  He admitted to using both alcohol and marijuana fairly regularly.  Following service, he noted that he had been employed by UPS for 23 and a half years, at which time he was discharged for cause (he was accused of stealing, and had issues with reporting to work consistently and on time).  He had some legal problems, primarily related to child support and back taxes, although there was an assault charge for which he was placed on probation.  The mental status examination found him to be pleasant, cooperative, and softly spoken with a paucity of speech.  He reported a vague history of auditory hallucinations; these were usually related to sudden awakening.  His eye contact was adequate although somewhat fleeting.  He had significant suicidal ideation, but no history of actual attempts.  He was oriented and his memory was grossly intact, except for some trouble with short-term memory.  The rate and flow of his speech was very slow and his affect was blunt, with a depressed mood.  There were indications that his symptoms had increased since he was no longer working.  His condition was assigned a GAF Score of 40, which is consistent with some impairment in reality testing or communication, or major impairment in several areas, including such areas a work, school, family relations, judgment, thinking, or mood.

An October 2005 treatment note indicated that the Veteran was a participant in the VA Post Traumatic Stress Disorder Recovery Rehabilitation Program (PRRP).  He experienced flashbacks and nightmares from his time in Vietnam.  He admitted to having suicidal ideation as recently as January 2005, but denied any current suicidal ideation or history of suicide attempts.  He reported working as a driver for an assisted living facility since August 2005, and that he had worked in the capacity as a driver since 1973.  He indicated that his PTSD has affected his work performance and that he finds work driving because he has a problem working around others. 

A November 2005 VA treatment note evaluated the Veteran with a Global Assessment of Functioning (GAF) score of 50, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  The Veteran reported insomnia (only able to sleep 4 hours per night) and occasional depressive episodes secondary to PTSD symptoms.  However, he denied any suicidal ideation, homicidal ideation, audiovisual hallucinations, or substance abuse.  His behavior was calm, cooperative, and situationally  appropriate.  He was moderately groomed, while his speech was of normal rate, volume, and articulation.  His mood was "OK" while his affect was restricted.  His thought content was normal.  He exhibited no apparent memory deficits and his insight and judgment were good.  

A December 2005 VA treatment note evaluated the Veteran with a GAF score of 52, indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran reported insomnia and combat-related nightmares 3 to 4 times per week.  He denied suicidal ideation, homicidal ideation, and audiovisual hallucinations.  He also reported an improvement with depression.  His behavior was calm, cooperative, and situationally appropriate.  He appeared moderately groomed.  His speech was of normal rate, volume, and articulation.  His mood was described as "better," while his affect was restricted.  His thought content was normal, and he exhibited no apparent memory deficits.  His insight and judgment were good.  

A VA treatment note dated later in December 2005 VA evaluated the Veteran with a GAF score of 53, indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran reported improved insomnia.  He denied suicidal ideation, homicidal ideation, and visual hallucinations, although he again reported combat-related nightmares 3 to 4 times per week as well as audio hallucinations during the day.  He again reported an improvement with depression, although he still dealt with "bouts of depression."  His behavior was calm, cooperative, and situationally appropriate.  He appeared moderately groomed.  His speech was of normal rate, volume, and articulation.  His mood was described as "better," while his affect was restricted.  His thought content was normal, and exhibited no apparent memory deficits.  His insight and judgment were good.  

The Veteran was afforded a VA PTSD examination in November 2006, at which time he was diagnosed with chronic PTSD.  Subjectively, the Veteran described poor marital and family relationships, and indicated that he stayed at home and had little contact with others.  Upon examination, the Veteran was clean, although he was restless and wrung his hands.  His affect was constricted while his mood was depressed.  His attention was intact, although disturbed, and the Veteran exhibited a short attention span.  He was oriented as to person, time, and place.  His thought process was unremarkable, while his thought content was plagued by traumatic memories and fleeting suicidal ideation.  His intelligence was average, and he understood the outcome of his behavior.  He could not sleep due to frequent nightmares, although he denied hallucinations.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  His impulse control was fair, and he never had any episodes of violence, although he was agitated easily.  He was able to maintain minimum personal hygiene, and had no problems with the activities of daily living.  Although his remote memory was normal, his recent and immediate memory was mildly impaired due to poor concentration.  As a result of his PTSD symptoms, the Veteran experienced difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran indicated that he was not currently employed as a driver due to his PTSD symptoms; specifically, he described that he had not worked because he had difficulty dealing with stress and longstanding occupational conflict.  

The examiner evaluated the Veteran with a GAF score of 40, indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  The examiner explained that the Veteran's performance in employment, routine responsibilities of self care, family role functioning, social/interpersonal relationships, and recreation/leisure pursuits had all deteriorated since his last examination.  The Veteran was indicated to feel totally unable to handle stress due to his reactivity, anger, and increased PTSD symptoms.  His prognosis for improvement was poor.  

A January 2007 VA treatment note evaluated the Veteran with a GAF score of 45, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The note indicated that the Veteran was "on edge" and irritable, with an increased need to isolate.  He again reported audio hallucinations.  His appearance demonstrated an ability to care for himself.  His mood was dysphoric, with mild affective intensity.  His demeanor was quiet with mannerly behavior.  His eye contact was fair, and he was oriented as to person, time, and place.  There was no psychomotor agitation and no suicidal ideation, homicidal ideation, or psychosis. 

An April 2007 VA treatment note again evaluated the Veteran with a GAF score of 45.  The Veteran reported feeling less anxious, but his auditory hallucinations continued, although they were mitigated by a change in medication.  His appearance demonstrated an ability to care for himself.  His mood was dysphoric, with mild affective intensity.  His demeanor was quiet with mannerly behavior.  His eye contact was fair, and he was oriented as to person, time, and place.  There was no psychomotor agitation and no suicidal ideation, homicidal ideation, or psychosis.

A November 2007 VA treatment note again evaluated the Veteran with a GAF score of 45.  The Veteran reported that a change in medication helped his sleep and mood.  His appearance demonstrated an ability to care for himself.  His mood was dysphoric, with mild affective intensity.  His demeanor was quiet with mannerly behavior.  His eye contact was fair, and he was oriented as to person, time, and place.  There was no psychomotor agitation and no suicidal ideation, homicidal ideation, or psychosis.

A January 2008 VA treatment note again evaluated the Veteran with a GAF score of 45.  The Veteran reported continued difficulty with sleep, nightmares, and auditory hallucinations.  His appearance demonstrated an ability to care for himself.  His mood was dysphoric, with mild affective intensity.  His demeanor was quiet with mannerly behavior.  His eye contact was fair, and he was oriented as to person, time, and place.  There was no psychomotor agitation and no suicidal ideation, homicidal ideation, or psychosis.

An August 2008 VA treatment note evaluated the Veteran with a GAF score of 55, indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  He reported continued PTSD symptoms and some suicidal ideation without a specific plan, as well as recent flashbacks and nightmares about Vietnam.  His insight was good and his mood and affect were animated, with some depression.  He exhibited no memory impairment, and his judgment and concentration were good.  There was no evidence of psychomotor hyperactivity or retardation.  He denied any delusions, hallucinations, or paranoia.  He further denied any current homicidal or suicidal ideations, as well as any plans to hurt himself or others.  

A VA treatment note from later in August 2008 evaluated the Veteran with a GAF score ranging between 46 and 51.  The Veteran indicated that medication was allowing him to sleep, but that he still experienced nightmares about Vietnam.  His appearance demonstrated an ability to care for himself.  His mood was dysphoric, with mild affective intensity.  His demeanor was calm.  His eye contact was fair, and he was oriented as to person, time, and place.  There was no psychomotor agitation and no suicidal ideation or homicidal ideation.

VA reexamined the Veteran in December 2008.  He indicated he had very little social interaction with others and he denied suicidal attempts.  The mental status examination noted that  he was clean and lethargic with unremarkable, slow speech.  He was cooperative with a blunted affect and a depressed mood.   His orientation was intact.  His thought processes displayed a paucity of ideas, with suicidal ideation.  His judgment was intact and he had average intelligence.  While he had no trouble falling asleep, he had frequent nightmares.  He denied hallucinations, but described behavior problems, such as episodes of road rage.  He avoided reminders of the war but still had recurrent and distressing recollections.  He was no longer employed, having retired from his work as a truck driver.  His PTSD was assigned a GAF Score of 45.  He was noted to have total occupational and social impairment due to his PTSD symptoms.

A July 2009 VA treatment note evaluated the Veteran with a GAF score of 49, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran reported that his medication was allowing him to sleep, although he still experienced mid-night awakenings.  His appearance demonstrated an ability to care for himself.  His mood was dysphoric, and his affect was congruent.  His demeanor was detached.  His speech was soft and he lacked spontaneity.  His eye contact was fair, and he was oriented as to person, time, and place.  There was no suicidal ideation or homicidal ideation.

An October 2009 VA treatment note again evaluated the Veteran with a GAF score of 49.  The Veteran reported that he continued to experience daily audio hallucinations.  His appearance demonstrated an ability to care for himself.  His mood was dysphoric, and his affect was congruent.  His demeanor was detached.  His speech was soft and he lacked spontaneity.  His eye contact was fair, and he was oriented as to person, time, and place.  There was no suicidal ideation or homicidal ideation.

A January 2010 VA treatment note evaluated the Veteran with a GAF score of 50, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran denied any hallucinations since his last visit, although he reported random bouts of intense anxiety.  His appearance demonstrated an ability to care for himself.  His speech was soft, intelligible, and relevant.  His eye contact was good, and he was oriented as to person, time, and place.  There was no suicidal ideation or homicidal ideation.

While the evidence during this period occasionally made reference to a history of suicidal ideation, the Veteran rarely described current suicidal ideation and never indicated that he had any suicidal intent.  The evidence also suggested that he experienced difficulty in adapting to stressful circumstances.  Specifically, at his November 2006 VA examination, the Veteran explained that he no longer worked because he had difficulty dealing with stress and longstanding occupational conflict.  

However, although the November 2006 VA examiner assigned a GAF score of 40 (indicative of some impairment in reality testing or communication or major impairment in several areas), the record during this time period showed that his GAF score was most often reported between 46 and 55, suggesting that his PTSD was manifested by merely moderate-to-serious symptoms.  See DSM IV.

As to his social impairment, the records reflect that the Veteran is currently married, as the claims file contains numerous instances where the Veteran reports that his spouse says that his PTSD medication makes him "jerk" in his sleep.  In addition, the VA treatment records from the Veteran's time in the PRRP demonstrated that he made several social acquaintances there with whom he exchanged contact information before he left so they could stay in touch.  This strongly suggests that the Veteran does not suffer from an "inability to establish and maintain effective relationships."

Furthermore, the record on appeal is negative for objective evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and/or spatial disorientation.  38 C.F.R. § 4.130.  In fact, it was specifically opined in several evaluations that the Veteran was not experiencing most of these problems and none of these problems are seen in any of the evidence of record.  Although the Veteran has occasionally reported daily audio hallucinations during the day, there is no evidence suggesting that these hallucinations are "persistent."  In fact, in January 2010, he denied experiencing any hallucinations.  


Under these circumstances, the Board finds that the Veteran's adverse psychiatric symptomatology more closely approximates the criteria for a 50 percent rating than it does a 70 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411.  Accordingly, the Board finds that the Veteran has not met the criteria for a higher, 70 percent or 100 percent, schedular rating for his PTSD.  In this regard, a review of the record on appeal shows that, although there have been some minor fluctuations in the severity of the Veteran's PTSD symptomatology due to changes in medication since August 2006, there has been no real permanent change in the degree of his symptomatology during this time. 

In reaching the above conclusion, the Board has not overlooked the lay statements from the Veteran found in the record.  Moreover, the Board acknowledges the fact that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see.  Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Nonetheless, the Board finds that because diagnosing the severity of the Veteran's PTSD requires special medical training which neither the Veteran nor these other lay persons have, the lay opinions regarding the severity of his PTSD is not competent evidence.  Id.  Furthermore, the Board finds more competent and credible the medical opinions provided by the VA examiner and physicians as to the severity of the Veteran's PTSD than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

As to the Veteran's claims that his PTSD is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his PTSD is inadequate.  As discussed in detail above, a comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." Specifically, there simply is no objective evidence that his PTSD, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment not already compensated by his schedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  To the extent that the Veteran claims he is unable to work due to his service-connected disabilities, the Board remanded a claim of entitlement to a TDIU below.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria. 

In short, there is nothing in the record to indicate that the service-connected PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

The Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher evaluation for PTSD must be denied. 

III.  Service Connection for Bronchitis

The Veteran also seeks entitlement to service connection for bronchitis.  Specifically, he contends that his disorder is related to his exposure to Agent Orange during service in Vietnam.  His DD Form 214 reveals he served in Vietnam from September 1969 to June 1970 and from April 1971 to February 1972.  In his sworn testimony before the Board, he reported that his private doctor told him that he had treated other Vietnam veterans with the same illness, suggesting that the Veteran's bronchitis may be associated with Agent Orange exposure. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

As to the Veteran's assertion that his bronchitis is due to herbicide exposure, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e). 

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for a number of disabilities, including respiratory disorders or any other disability not specified.  See Notice, 72 Fed. Reg. 32395-407 (June 12, 2007); see also Notice, 68 Fed. Reg. 27630 -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (Nov. 2, 1999). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The Veteran's service treatment records show no respiratory complaints.  His discharge examination in March 1971 showed normal lungs and chest. 

Post-service treatment records show that the Veteran complained of a cough with slight production of white sputum and chest tightness in September 2003, at which time the VA physician suspected it was due to seasonal allergies.  However, in October 2003,  he was diagnosed with possible bronchitis.  He was later diagnosed as having asthma, and submitted private treatment records dated from September 2007 to January 2011 showing treatment for asthma.  The etiology of the Veteran's disability has not been provided, however.  No medical professional has specifically attributed the Veteran's bronchitis and/or asthma to his military service.  Additionally, no medical professional has specifically attributed the Veteran's bronchitis and/or asthma to herbicides. 

Pursuant to the Board's January 2010 remand, the Veteran was afforded a VA respiratory examination in June 2010.  The examiner opined that the Veteran's claimed lung conditions were not caused by or a result of conceded in-service exposure to Agent Orange.  The examiner explained that there was no research data suggesting that Agent Orange exposure causes bronchitis or asthma.  In addition, the examiner noted that neither of these disorders are listed as accepted Agent Orange conditions by VA.  

The medical evidence of record does not show that any current respiratory disorder is related to his military service, including being due to herbicide exposure.  As noted above, a presumption of service connection has been established for certain diseases, and the list does not include bronchitis or asthma.  Moreover, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides is not warranted for respiratory disorders.  See Notice, 72 Fed.Reg. 32395-407; see also Notice, 68 Fed.Reg. 27630 -27641; see also Notice, 67 Fed. Reg. 42600; Notice, 66 Fed. Reg. 2376; Notice, 64 Fed.Reg. 59232.  Therefore, service connection on a presumptive basis is not warranted. 

Additionally, no medical professional has opined that the Veteran's bronchitis or asthma is related to herbicide exposure.  Although the Veteran testified that his private doctor told him that he had treated other Vietnam veterans with the same illness, suggesting that the Veteran's bronchitis may be associated with Agent Orange exposure, the private doctor never said that this specific Veteran's respiratory problems were caused by Agent Orange.  Service connection based on direct causation to herbicide exposure is not warranted either.  The Board also notes that the Veteran has not alleged, nor does the evidence show, any in-service event, injury, or disease that may have caused his bronchitis and/or asthma.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any objective evidence of respiratory complaints, symptoms, or findings for more than 30 years between the period of active service and his claim for service connection is itself evidence which tends to show that these disabilities did not have their onset in service or for many years thereafter. 

In sum, there is no competent medical evidence of record to indicate that the Veteran's bronchitis or asthma are related to his military service; and, there is no competent medical evidence to show that his bronchitis or asthma are due to herbicide exposure. 

The Board acknowledges the Veteran's belief that he has bronchitis and/or asthma related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value. 

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a respiratory disorder, to include bronchitis and asthma, is denied. See 38 U.S.C.A §5107 (West 2002). 


ORDER

A rating in excess of 50 percent for PTSD is denied.

Service connection for bronchitis is denied.


REMAND

In an October 2005 treatment note, the Veteran reported working as a driver for an assisted living facility since August 2005, and that he had worked in the capacity as a driver since 1973.  He indicated that his PTSD has affected his work performance and that he finds work driving because he has a problem working around others.  However, by the time of his November 2006 VA PTSD examination, the Veteran reported that he was not retired but was no longer employed due to his PTSD symptomatology.  He explained that he had difficulty dealing with stress and longstanding occupational conflicts.  In addition, a May 2010 VA respiratory examination indicated that the Veteran was currently retired as a result of psychiatric problems.  A review of the claims file shows that he is in receipt of SSA benefits.  

Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU. 

2.  The Veteran must be afforded an examination to determine the effects of his service-connected disabilities on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history. Based on a review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  The opinion provided must include a complete rationale. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  After the above actions have been completed, the RO must adjudicate of the claim of entitlement to TDIU. If the benefit is denied, the Veteran and his representative must be provided a statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


